—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered June 17, 1991, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AVz to 9 years, unanimously affirmed.
Defendant failed to object to the summation comments of the prosecutor that he now claims were improper and prejudicial, and thus failed to preserve his claims for appellate review as a matter of law. Were we to review in the interest of justice, we would find that the prosecutor’s summation constituted appropriate response to the defense summation, and fair comment on the evidence, presented within the broad bounds of rhetorical comment acceptable in closing argument.
Similarly unpreserved is defendant’s claim that the trial court’s response to a jury note was improper and prejudicial. Were we to review that claim in the interest of justice, we would find it meritless. Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.